DETAILED ACTION
Drawings
The drawings were received on 25 January 2021.  These drawings are accepted.  All previous objections to the drawings have been withdrawn by the Examiner.

Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claim 1 is the inclusions of the recited limitations of a first load assembly including a first button, oriented as claimed along with a first load cell and a first biasing member disposed as recited, in combination with other recited elements in a load measurement sub for measuring a load transferred between the sub and an inner surface of a tubing.  These combination of elements were not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861